 



Exhibit 10.1
 
INVESTMENT AGREEMENT
dated as of April 20, 2008
between
National City Corporation
and
Corsair NC Co-Invest, L.P.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I
       
 
            PURCHASE; CLOSING        
 
           
1.1
  Purchase     1  
1.2
  Closing     1  
 
            ARTICLE II
       
 
            REPRESENTATIONS AND WARRANTIES
       
 
           
2.1
  Disclosure     4  
2.2
  Representations and Warranties of the Company     5  
2.3
  Representations and Warranties of Purchaser     19  
 
            ARTICLE III
       
 
            COVENANTS
       
 
           
3.1
  Filings; Other Actions     21  
3.2
  Access, Information and Confidentiality     24  
3.3
  Conduct of the Business     25  
 
            ARTICLE IV
       
 
            ADDITIONAL AGREEMENTS
       
 
           
4.1
  Agreement     26  
4.2
  Transfer Restrictions     27  
4.3
  Governance Matters     29  
4.4
  Legend     30  
4.5
  Reservation for Issuance     31  
4.6
  Certain Transactions     31  
4.7
  Indemnity     31  
4.8
  Exchange Listing     34  
4.9
  Registration Rights     34  
4.10
  Certificate of Designations     47  
4.11
  Reset     47  
 
            ARTICLE V
       
 
            TERMINATION
       
 
           
5.1
  Termination     49  

i 



--------------------------------------------------------------------------------



 



              ARTICLE VI
       
 
            MISCELLANEOUS
       
 
           
6.1
  Survival     49  
6.2
  Expenses     50  
6.3
  Amendment; Waiver     50  
6.4
  Counterparts and Facsimile     50  
6.5
  Governing Law     50  
6.6
  WAIVER OF JURY TRIAL     51  
6.7
  Notices     51  
6.8
  Entire Agreement, Etc.     52  
6.9
  Interpretation; Other Definitions     52  
6.10
  Captions     53  
6.11
  Severability     53  
6.12
  No Third Party Beneficiaries     53  
6.13
  Time of Essence     54  
6.14
  Certain Adjustments     54  
6.15
  Public Announcements     54  
6.16
  Specific Performance     54  

ii 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Location of Term   Definition
Affiliate
  6.9(a)
Agency
  2.2(v)
Agreement
  Preamble
Beneficially Own
  4.1(f)
Beneficial Owner
  4.1(f)
Benefit Plan
  2.2(r)(1)
BHC Act
  2.2(a)(1)
Board of Directors
  2.2(d)(1)
Board Representative
  4.3(a)
business day
  6.9(e)
Capitalization Date
  2.2(b)
CERCLA
  2.2(u)
Certificate of Incorporation
  Recitals
Closing
  1.2(a)
Closing Date
  1.2(a)
Code
  2.2(i)
Common Stock
  Recitals
Company
  Preamble
Company Financial Statements
  2.2(f)
Company Preferred Stock
  2.2(b)
Company Reports
  2.2(g)(1)
Company Significant Agreement
  2.2(l)
Company Significant Subsidiary
  2.2(a)(2)
Company Subsidiary
  2.2(a)(2)
Company 10-K
  2.1(c)(2)(A)
control/controlled by/under common control with
  6.9(a)
Convertible Preferred Stock
  Recitals
Corsair
  6.2
Delaware Secretary
  Recitals
De Minimis Claim
  4.7(e)
Disclosure Schedule
  2.1(a)
Equity Commitment Letters
  3.1(f)
ERISA
  2.2(r)(1)
Exchange Act
  2.2(g)(1)
Federal Reserve
  4.2(b)(3)
Fundamental Change
  4.11(b)(1)
GAAP
  2.1(b)
Governance Committee
  4.3(a)
Governmental Entity
  1.2(c)(1)(A)
herein/hereof/hereunder
  6.9(d)
Holder
  4.9(l)(1)

iii 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Holders’ Counsel
  4.9(l)(2)
HSR Act
  2.3(b)(3)
including/includes/included/include
  6.9(c)
Indemnified Party
  4.7(c)
Indemnifying Party
  4.7(c)
Indemnitee
  4.9(g)
Information
  3.2(b)
Insurer
  2.2(v)
Investors
  3.1(f)
knowledge of the Company
  6.9(g)
Liens
  2.2(c)
Loan Investor
  2.2(v)
Losses
  4.7(a)
Market Price
  4.11(b)(2)
material
  2.1(b)
Material Adverse Effect
  2.1(b)
Net Income Drop Away Date
  4.11
New Issuance Price
  4.11(a)(1)
or
  6.9(b)
Pending Underwritten Offering
  4.9(m)
person
  6.9(f)
Piggyback Registration
  4.9(a)(4)
Pre-Closing Period
  3.3
Preferred Stock Certificate of Designations
  Recitals
Preliminary Fundamental Change
  4.11(b)(3)
Previously Disclosed
  2.1(c)
Purchase Price
  1.2(b)(2)
Purchaser
  Preamble
Qualifying Ownership Interest
  3.2(a)
Reference Purchase Price
  1.2(b)(1)(B)
Register, registered and registration
  4.9(l)(3)
Registrable Securities
  4.9(l)(4)
Registration Expenses
  4.9(l)(5)
Regulatory Agreement
  2.2(t)
Reset Event
  4.11(a)(2)
Reset Issuance
  4.11(a)(1)
Reset Payment
  4.11
Reset Price
  4.11(a)(2)
Rule 144
  4.9(l)(6)
Rule 159A
  4.9(l)(6)
Rule 405
  4.9(l)(6)
Rule 415
  4.9(l)(6)
Scheduled Black-out Period
  4.9(l)(7)
SEC
  2.1(c)(2)(A)

iv 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Securities
  Recitals
Securities Act
  2.2(g)(1)
Selling Expenses
  4.9(l)(8)
Shelf Registration Statement
  4.9(a)(2)
Special Registration
  4.9(j)
Stockholder Proposals
  3.1(b)
Significant Subsidiary
  2.2(a)(2)
Subsidiary
  2.2(a)(2)
Tax/Taxes
  2.2(i)
Tax Return
  2.2(i)
Threshold Amount
  4.7(e)
Transfer
  4.2(a)
Triggering Fundamental Change
  4.11(a)(2)
Underlying Security Price
  4.11(b)(4)
Voting Debt
  2.2(b)
Voting Securities
  4.1(f)
Warrant
  Recitals

v 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

Exhibit A:         Form of Warrant

Exhibit B:         Preferred Stock Certificate of Designations

vi 



--------------------------------------------------------------------------------



 



     INVESTMENT AGREEMENT, dated as of April 20, 2008 (this “Agreement”),
between National City Corporation, a Delaware corporation (the “Company”) and
Corsair NC Co-Invest, L.P., a Delaware limited partnership (“Purchaser”).
RECITALS:
     A. Purchaser. Purchaser is an alternative investment vehicle formed for the
purpose of making the investment in the Securities (as defined below) of the
Company described herein.
     B. The Investment. The Company intends to sell to Purchaser, and Purchaser
intends to purchase from the Company, as an investment in the Company, shares of
a series of contingent convertible perpetual non-cumulative preferred stock, no
par value, of the Company, having the terms set forth on Exhibit B (the
“Convertible Preferred Stock”). In connection with the purchase and sale of the
Convertible Preferred Stock hereunder, the Company intends to issue Purchaser a
warrant to purchase shares of common stock, par value $4.00 per share, of the
Company (the “Common Stock”), in the form set forth on Exhibit A (the
“Warrant”), all as described herein.
     C. The Securities. The term “Securities” refers collectively to (1) the
shares of Convertible Preferred Stock purchased, and the Warrant issued, under
this Agreement and (2) the shares of Common Stock into which the Convertible
Preferred Stock is convertible and for which the Warrant may be exercised in
accordance with the terms thereof and of this Agreement. When purchased, the
Convertible Preferred Stock will be evidenced by a share certificate
incorporating the terms set forth in a certificate of designations for the
Convertible Preferred Stock in the form attached as Exhibit B (the “Preferred
Stock Certificate of Designations”) made a part of the Company’s Amended and
Restated Certificate of Incorporation (the “Certificate of Incorporation”) by
the filing of the Preferred Stock Certificate of Designations with the Secretary
of State of the State of Delaware (the “Delaware Secretary”).
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
ARTICLE I
PURCHASE; CLOSING
     1.1 Purchase. On the terms and subject to the conditions set forth herein,
Purchaser will (i) purchase from the Company, and the Company will sell to
Purchaser, a number of shares of Convertible Preferred Stock determined in
accordance with Section 1.2(b)(1)(A) and (ii) receive from the Company the
Warrant.
     1.2 Closing.
     (a) Subject to the satisfaction or waiver of the conditions set forth in
this Agreement, (i) the closing of the purchase of the Securities referred to in

 



--------------------------------------------------------------------------------



 



Section 1.1 by Purchaser pursuant hereto (the “Closing”) shall occur at
9:30 a.m., New York time, on May 5, 2008, provided that if such conditions have
not been so satisfied or waived on such date, the Closing shall occur on the
first business day after the satisfaction or waiver (by the party entitled to
grant such waiver) of the conditions to the Closing set forth in this Agreement
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to fulfillment or waiver of those conditions), at the
offices of Sullivan & Cromwell LLP located at 125 Broad Street, New York, New
York 10004 or such other date or location as agreed by the parties. The date of
the Closing is referred to as the “Closing Date.”
     (b) Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing in Section 1.2(c), at the Closing,
     (1) the Company will deliver to Purchaser:
     (A) certificates representing a number of shares of Convertible Preferred
Stock equal to (x) the Purchase Price divided by (y) $100,000.00; and
     (B) a Warrant to purchase a number of shares of Common Stock equal to
(x) the Purchase Price divided by (y) the lower of (i) $5.00 and (ii) the lowest
purchase or conversion price of all shares of Common Stock or Convertible
Preferred Stock sold, or committed to be sold, on the Closing Date pursuant to
the transactions referred to in Section 1.2(c)(1)(B) (the lower of (i) and (ii),
the “Reference Purchase Price”) divided by (z) four.
On the Closing Date, the Company shall deliver to Purchaser a certificate signed
on behalf of the Company by a senior officer certifying to the Reference
Purchase Price.
     (2) Purchaser will deliver $785,000,000 (the “Purchase Price”) to the
Company.
     (c) Closing Conditions. (1)  The obligation of Purchaser, on the one hand,
and the Company, on the other hand, to effect the Closing is subject to the
fulfillment or written waiver by Purchaser and the Company prior to the Closing
of the following conditions:
     (A) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict Purchaser or its Affiliates from owning, voting, or, subject to the
receipt of approval of the Stockholder Proposals, converting or exercising, any
Securities in accordance with the terms thereof and no lawsuit shall have been
commenced by any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state,

2



--------------------------------------------------------------------------------



 



local or foreign, or any applicable industry self-regulatory organization (each,
a “Governmental Entity”) seeking to effect any of the foregoing;
     (B) the Company shall have received proceeds (net of fees and underwriting
discounts paid) of the sale of shares of Common Stock and Convertible Preferred
Stock to other purchasers of not less than $4,215,000,000 and not more than
$6,215,000,000 on or prior to the Closing Date; and
     (C) the shares of Common Stock into which the Convertible Preferred Stock
is convertible and for which the Warrant may be exercised shall have been
authorized for listing on the New York Stock Exchange or such other market on
which the Common Stock is then listed or quoted, subject to official notice of
issuance.
     (2) The obligation of Purchaser to consummate the purchase of Securities to
be purchased by it at Closing is also subject to the fulfillment or written
waiver by Purchaser prior to the Closing of each of the following conditions:
     (A) the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to Closing under
Sections 3.1, 3.2(a), 3.3, 4.5, 4.6 and 4.10 of this Agreement;
     (B) Purchaser shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
condition set forth in Section 1.2(c)(2)(A) has been satisfied; and
     (C) Purchaser and its general partner shall have received written
confirmation, satisfactory to it in its reasonable good faith judgment, from the
Federal Reserve to the effect that neither they, nor any of their respective
Affiliates (which for purposes of this paragraph shall include all “affiliates”
as defined in the BHC Act or Regulation Y of the Federal Reserve) shall be
deemed to “control” the Company or any of its Subsidiaries after the Closing for
purposes of Sections 3 or 4 of the BHC Act by reason of the purchase of the
Securities or the consummation of the other transactions contemplated by this
Agreement.
     (3) The obligation of the Company to effect the Closing is subject to the
fulfillment or written waiver by the Company prior to the Closing of the
following additional conditions:

3



--------------------------------------------------------------------------------



 



     (A) Purchaser has performed in all material respects all obligations
required to be performed by it at or prior to the Closing, as the case may be,
under Sections 3.1 of this Agreement; and
     (B) the Company shall have received a certificate signed on behalf of
Purchaser by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(c)(3)(A) has been satisfied.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     2.1 Disclosure. (a) On or prior to the date hereof, the Company delivered
to Purchaser and Purchaser delivered to the Company a schedule (a “Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to Purchaser, or to one or more
covenants contained in Article III.
     (b) As used in this Agreement, any reference to any fact, change,
circumstance or effect being “material” with respect to the Company means such
fact, change, circumstance or effect is material in relation to the business,
assets, results of operations or financial condition of the Company and the
Company Subsidiaries taken as a whole. As used in this Agreement, the term
“Material Adverse Effect” means any circumstance, event, change, development or
effect that, individually or in the aggregate, (1) is material and adverse to
the business, assets, results of operations or financial condition of the
Company and Company Subsidiaries taken as a whole or (2) would materially impair
the ability of the Company to perform its obligations under this Agreement or to
consummate the Closing; provided, however, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) changes, after the date hereof, in U.S.
generally accepted accounting principles (“GAAP”) or regulatory accounting
principles generally applicable to banks, savings associations or their holding
companies, (B) changes, after the date hereof, in applicable laws, rules and
regulations or interpretations thereof by Governmental Entities, (C) actions or
omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of Purchaser, (D) changes in general
economic, monetary or financial conditions, including changes in prevailing
interest rates, credit markets, secondary mortgage market conditions or housing
price appreciation/depreciation trends, (E) changes in the market price or
trading volumes of the Common Stock or the Company’s other securities (but not
the underlying causes of such changes), (F) the failure of the Company to meet
any internal or public projections, forecasts, estimates or guidance (including
guidance as to “earnings

4



--------------------------------------------------------------------------------



 



drivers”) for any period ending on or after December 31, 2007 (but not the
underlying causes of such failure), (G) changes in global or national political
conditions, including the outbreak or escalation of war or acts of terrorism,
and (H) the public disclosure of this Agreement or the transactions contemplated
hereby; except, with respect to clauses (A), (D) and (G), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Company Subsidiaries, taken as a whole, relative to other similarly situated
banks, savings associations or their holding companies generally.
     (c) “Previously Disclosed” with regard to (1) a party means information set
forth on its Disclosure Schedule, provided, however, that disclosure in any
section of such Disclosure Schedule shall apply only to the indicated section of
this Agreement except to the extent that it is reasonably apparent from the face
of such disclosure that such disclosure is relevant to another section of this
Agreement, and (2) the Company means information publicly disclosed by the
Company in (A) its Annual Report on Form 10-K for the fiscal year ended
December 31, 2007, as filed by it with the Securities and Exchange Commission
(“SEC”) on February 13, 2008 (the “Company 10-K”), (B) its Definitive Proxy
Statement on Schedule 14A, as filed by it with the SEC on March 7, 2008 or
(C) any Current Report on Form 8-K filed or furnished by it with the SEC since
January 1, 2008 and publicly available prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).
     2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to Purchaser, as of the date of
this Agreement and as of the Closing Date (except to the extent made only as of
a specified date in which case as of such date), that:
     (a) Organization and Authority. (1) The Company is a corporation duly
organized and validly existing under the laws of the State of Delaware, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would have a Material
Adverse Effect, and has the corporate power and authority to own its properties
and assets and to carry on its business as it is now being conducted. The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956 (“BHC Act”). The Company has furnished to Purchaser true,
correct and complete copies of the Certificate of Incorporation and bylaws as in
effect on the date of this Agreement.
     (2) Each Company Significant Subsidiary is duly organized and validly
existing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business

5



--------------------------------------------------------------------------------



 



requires it to be so qualified and where failure to be so qualified would have a
Material Adverse Effect, and has the corporate power and authority and
governmental authorizations to own its properties and assets and to carry on its
business as it is being conducted. The Company’s principal depository
institution subsidiary is duly organized and validly existing as a national
banking association and its deposit accounts are insured up to applicable limits
by the Federal Deposit Insurance Corporation, and all premiums and assessments
required to be paid in connection therewith have been paid when due. As used
herein, “Subsidiary” means, with respect to any person, any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such person or a subsidiary of such person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such person and/or one or more subsidiaries thereof;
“Company Subsidiary” means any Subsidiary of the Company; “Company Significant
Subsidiary” means any Significant Subsidiary of the Company; and “Significant
Subsidiary” means, with respect to any person, any Subsidiary that would
constitute a “significant Subsidiary” of such person within the meaning of
Rule 1-02 of Regulation S-X of the SEC. Schedule 2.2(b) contains a correct and
complete list of the Company Subsidiaries as of the date hereof.
     (b) Capitalization. The authorized capital stock of the Company consists of
1,400,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, no
par value, of the Company (the “Company Preferred Stock”). As of the close of
business on April 18, 2008 (the “Capitalization Date”), there were 634,165,584
shares of Common Stock outstanding and 71,772 shares of Company Preferred Stock
outstanding, consisting of 70,272 shares of Series D Non-Voting Convertible
Preferred Stock and 1,500 shares of 9.875% Fixed-to-Floating Rate Non-Cumulative
Preferred Stock, Series F. In addition, 5,001 shares of Non-Cumulative Perpetual
Preferred Stock, Series E, $100,000 liquidation preference per share, have been
reserved in connection with the 12% Fixed-to-Floating Rate Normal Automatic
Preferred Enhanced Capital Securities. Since April 18, 2008 and through the date
of this Agreement, except in connection with this Agreement and the transactions
contemplated hereby, the Company has not (i) issued or authorized the issuance
of any shares of Common Stock or Company Preferred Stock, or any securities
convertible into or exchangeable or exercisable for shares of Common Stock or
Company Preferred Stock, (ii) reserved for issuance any shares of Common Stock
or Company Preferred Stock or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Company Preferred
Stock. As of the close of business on the Capitalization Date, other than in
respect of the 4.0% Convertible Senior Notes due 2011 and warrants for Common
Stock issued in connection with the issuance thereof and awards outstanding
under the

6



--------------------------------------------------------------------------------



 



Company’s 1991 Restricted Stock Plan, the Company’s 1993 Stock Option Plan, the
Company’s 1997 Restricted Stock Plan, the Company’s 1997 Stock Option Plan, the
Company’s 2001 Stock Option Plan, the Company’s 2002 Restricted Stock Plan and
the Company’s Long-Term Cash and Equity Incentive Plan in respect of which an
aggregate of 6,801,455 shares of Common Stock have been reserved for issuance,
no shares of Common Stock or Company Preferred Stock were reserved for issuance.
All of the issued and outstanding shares of Common Stock and Company Preferred
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding. As of the
date of this Agreement, except (i) pursuant to any cashless exercise provisions
of any Company stock options or pursuant to the surrender of shares to the
Company or the withholding of shares by the Company to cover tax withholding
obligations under the Benefit Plans, and (ii) as set forth elsewhere in this
Section 2.2(b), the Company does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of, or securities or rights
convertible into or exchangeable for, any shares of Common Stock or Company
Preferred Stock or any other equity securities of the Company or Voting Debt or
any securities representing the right to purchase or otherwise receive any
shares of capital stock of the Company (including any rights plan or agreement.
     (c) Company’s Subsidiaries. The Company owns, directly or indirectly, all
of the issued and outstanding shares of capital stock of or all other equity
interests in each of the Company Significant Subsidiaries, free and clear of any
liens, charges, adverse rights or claims, pledges, covenants, title defects,
security interests and other encumbrances of any kind (“Liens”), and all of such
shares or equity interests are duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. No Company Subsidiary has or is bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of capital
stock, any other equity security or any Voting Debt of such Company Subsidiary
or any securities representing the right to purchase or otherwise receive any
shares of capital stock, any other equity security or Voting Debt of such
Company Subsidiary.
     (d) Authorization. (1) The Company has the corporate power and authority to
enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly and
unanimously authorized by the board of directors of the Company (the “Board of
Directors”). This Agreement has been duly and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery by
Purchaser, is a valid and binding obligation of the Company enforceable against

7



--------------------------------------------------------------------------------



 



the Company in accordance with its terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles). No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby, subject, in the case
of the authorization and issuance of the shares of Common Stock to be issued on
conversion or exercise of the Convertible Preferred Stock or the Warrant to be
purchased or acquired under this Agreement, to receipt of the approval by the
Company’s stockholders of the Stockholder Proposals. The only vote of the
stockholders of the Company required to approve (i) the conversion of the
Convertible Preferred Stock into, and exercise of the Warrant for, Common Stock
for purposes of Section 312.03 of the NYSE Listed Company Manual, is a majority
of the votes cast on such proposal, provided that the total vote cast on the
proposal represents over 50% in interest of all securities entitled to vote on
the proposal and (ii) the amendment of the Certificate of Incorporation to
increase the number of authorized shares of Common Stock to at least such number
as shall be sufficient to permit the full conversion of the Convertible
Preferred Stock into, and exercise of the Warrant for, Common Stock, is the
affirmative vote of the holders of not less than a majority of the outstanding
Common Stock. To the Company’s knowledge, all shares of Common Stock outstanding
on the record date for a meeting at which a vote is taken with respect to the
Stockholder Proposals shall be eligible to vote on such proposals.
     (2) Neither the execution and delivery by the Company of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance by
the Company with any of the provisions hereof (including, without limitation,
the conversion or exercise provisions of the Convertible Preferred Stock or the
Warrant), will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Lien
upon any of the material properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of (i) subject in
the case of the authorization and issuance of the shares of Common Stock to be
issued on conversion or exercise of the Convertible Preferred Stock or the
Warrant to be purchased under this Agreement, to receipt of the approval by the
Company’s stockholders of the Stockholder Proposals, its Certificate of
Incorporation or bylaws (or similar governing documents) or the certificate of
incorporation, charter, bylaws or other governing instrument of any Company
Significant Subsidiary or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company

8



--------------------------------------------------------------------------------



 



Significant Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Significant Subsidiary or any of the properties or assets
of the Company or any Company Subsidiary may be subject, or (B) subject to
compliance with the statutes and regulations referred to in Section 2.2(e),
violate any law, statute, ordinance, rule, regulation, permit, concession,
grant, franchise or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except in the case of clauses (A)(ii) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to have a
Material Adverse Effect.
     (e) Governmental Consents. Other than the securities or blue sky laws of
the various states, no material notice to, registration, declaration or filing
with, exemption or review by, or authorization, order, consent or approval of,
any Governmental Entity, or expiration or termination of any statutory waiting
period, is necessary for the consummation by the Company of the transactions
contemplated by this Agreement.
     (f) Financial Statements. Each of the consolidated balance sheets of the
Company and the Company Subsidiaries and the related consolidated statements of
income, stockholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”), included in any Company
Report filed with the SEC prior to the date of this Agreement, (1) have been
prepared from, and are in accordance with, the books and records of the Company
and the Company Subsidiaries, (2) complied as to form, as of their respective
date of filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (3) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved and (4) present fairly in all
material respects the consolidated financial position of the Company and the
Company Subsidiaries as of the dates set forth therein and the consolidated
results of operations, changes in stockholders’ equity and cash flows of the
Company and the Company Subsidiaries for the periods stated therein, subject, in
the case of any unaudited financial statements, to normal recurring year-end
adjustments.
     (g) Reports. (1) Since December 31, 2005, the Company and each Company
Subsidiary has timely filed all material reports, registrations, documents,
filings, statements and submissions, together with any amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and has paid all material fees and
assessments due and payable in connection therewith. As of their respective
dates of filing, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable Governmental
Entities. To the knowledge of the Company, as of the date of this Agreement,
there are no outstanding comments from the SEC or any other Governmental Entity
with respect to any Company Report. In the case of each such Company Report
filed

9



--------------------------------------------------------------------------------



 



with or furnished to the SEC, such Company Report did not, as of its date or if
amended prior to the date of this Agreement, as of the date of such amendment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
in it, in light of the circumstances under which they were made, not misleading
and complied as to form in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”). With
respect to all other Company Reports, the Company Reports were complete and
accurate in all material respects as of their respective dates. No executive
officer of the Company or any Company Subsidiary has failed in any respect to
make the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.
     (2) The records, systems, controls, data and information of the Company and
the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(g). The Company (A) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to
ensure that material information relating to the Company, including the
consolidated Company Subsidiaries, is made known to the chief executive officer
and the chief financial officer of the Company by others within those entities,
and (B) has disclosed, based on its most recent evaluation prior to the date
hereof, to the Company’s outside auditors and the audit committee of the Board
of Directors (x) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. Since December 31, 2006 and until the date of
this Agreement, (A) neither the Company nor any Company Subsidiary nor, to the
knowledge of the Company, any director, officer, employee, auditor, accountant
or representative of the Company or any Company Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
Company Subsidiary or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the

10



--------------------------------------------------------------------------------



 



Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (B) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
     (h) Properties and Leases. Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and the Company Subsidiaries have
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from Liens that would affect the value
thereof or interfere with the use made or to be made thereof by them. Except as
would not reasonably be expected to have a Material Adverse Effect, the Company
and the Company Subsidiaries hold all leased real or personal property under
valid and enforceable leases with no exceptions that would interfere with the
use made or to be made thereof by them.
     (i) Taxes. (1) Each of the Company and the Company Subsidiaries has
(x) duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and
(y) paid in full all Taxes due or made adequate provision in the financial
statements of the Company (in accordance with GAAP) for any such Taxes, whether
or not shown as due on such Tax Returns; (2) no material deficiencies for any
Taxes have been proposed, asserted or assessed in writing against or with
respect to any Taxes due by or Tax Returns of the Company or any of the Company
Subsidiaries which deficiencies have not since been resolved, except for Taxes
proposed, asserted or assessed that are being contested in good faith by
appropriate proceedings and for which reserves adequate in accordance with GAAP
have been provided; and (3) there are no material Liens for Taxes upon the
assets of either the Company or the Company Subsidiaries except for statutory
Liens for current Taxes not yet due or Liens for Taxes that are being contested
in good faith by appropriate proceedings and for which reserves adequate in
accordance with GAAP have been provided. None of the Company or any of the
Company Subsidiaries has been a “distributing corporation” or a “controlled
corporation” in any distribution occurring during the last two years in which
the parties to such distribution treated the distribution as one to which
Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”) is
applicable. None of the Company or any Company Subsidiary has engaged in any
transaction that is a “listed transaction” for federal income tax purposes
within the meaning of Treasury Regulations section 1.6011-4, which has not yet
been the subject of an audit. For purposes of this Agreement, “Taxes” shall mean
all taxes, charges, levies, penalties or other assessments imposed by any United
States federal, state, local or foreign taxing authority, including any income,
excise, property, sales, transfer, franchise, payroll, withholding, social
security or other taxes, together with any interest or penalties attributable
thereto, and any payments made or owing to any other

11



--------------------------------------------------------------------------------



 



person measured by such taxes, charges, levies, penalties or other assessment,
whether pursuant to a tax indemnity agreement, tax sharing payment or otherwise
(other than pursuant to commercial agreements or Benefit Plans). For purposes of
this Agreement, “Tax Return” shall mean any return, report, information return
or other document (including any related or supporting information) required to
be filed with any taxing authority with respect to Taxes, including without
limitation all information returns relating to Taxes of third parties, any
claims for refunds of Taxes and any amendments or supplements to any of the
foregoing.
     (j) Absence of Certain Changes. Since December 31, 2007 until the date
hereof, (1) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary course,
consistent with prior practice, (2) except for publicly disclosed ordinary
dividends on the Common Stock and outstanding Company Preferred Stock, the
Company has not made or declared any distribution in cash or in kind to its
stockholders or issued or repurchased any shares of its capital stock or other
equity interests and (3) no event or events have occurred that has had or would
reasonably be expected to have a Material Adverse Effect.
     (k) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(1) liabilities that have arisen since December 31, 2007 in the ordinary and
usual course of business and consistent with past practice, (2) contractual
liabilities under (other than liabilities arising from any breach or violation
of) agreements Previously Disclosed or not required by this Agreement to be so
disclosed and (3) liabilities that have not had and would not reasonably be
expected to have a Material Adverse Effect.
     (l) Commitments and Contracts. The Company has Previously Disclosed or
provided (by hard copy, electronic data room or otherwise) to Purchaser or its
representatives true, correct and complete copies of, each of the following to
which the Company or any Company Significant Subsidiary is a party or subject
(whether written or oral, express or implied) (each, a “Company Significant
Agreement”):
     (1) any contract or agreement which limits the freedom of the Company or
any of the Company Subsidiaries to compete in any material line of business;
     (2) any contract or agreement which grants any person a right of first
refusal, right of first offer or similar right with respect to any material
properties, assets or businesses of the Company or the Company Subsidiaries; and

12



--------------------------------------------------------------------------------



 



     (3) any contract relating to the acquisition or disposition of any material
business or material assets (whether by merger, sale of stock or assets or
otherwise), which acquisition or disposition is not yet complete or where such
contract contains continuing material obligations, including continuing material
indemnity obligations, of the Company or any of the Company Subsidiaries.
(i) Each of the Company Significant Agreements is valid and binding on the
Company and the Company Significant Subsidiaries, as applicable, and in full
force and effect; (ii) the Company and each of the Company Significant
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date under each Company Significant Agreement; and (iii) as of the
date hereof, to the Company’s knowledge, neither the Company nor any of the
Company Significant Subsidiaries has received notice of any material violation
or default (or any condition which with the passage of time or the giving of
notice would cause such a violation of or a default) by any party under any
Company Significant Agreement.
     (m) Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement under the Securities Act, and the rules and regulations of the SEC
promulgated thereunder, which might subject the offering, issuance or sale of
any of the Securities to Purchaser pursuant to this Agreement to the
registration requirements of the Securities Act.
     (n) Status of Securities. The shares of Convertible Preferred Stock (upon
filing of the related Preferred Stock Certificate of Designations with the
Delaware Secretary) and the Warrant to be issued pursuant to this Agreement have
been duly authorized by all necessary corporate action. When issued and sold
against receipt of the consideration therefor as provided in this Agreement,
such shares of Convertible Preferred Stock will be validly issued, fully paid
and nonassessable, will not subject the holders thereof to personal liability
and will not be subject to preemptive rights of any other stockholder of the
Company. The shares of Common Stock issuable upon the conversion of the
Convertible Preferred Stock and exercise of the Warrant will, upon receipt of
the approval by the Company’s stockholders of the Stockholder Proposals and
filing of the related Preferred Stock Certificate of Designations with the
Delaware Secretary, have been duly authorized by all necessary corporate action
and when so issued upon such conversion or exercise will be validly issued,
fully paid and nonassessable, will not subject the holders thereof to personal
liability and will not be subject to preemptive rights of any other stockholder
of the Company. The Warrant, when executed and delivered by the Company pursuant
to this Agreement, will constitute a valid and legally binding agreement of the
Company enforceable in accordance with its terms (except as enforcement may be
limited by applicable

13



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).
     (o) Litigation and Other Proceedings. There is no pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject, nor is the Company or any Company Subsidiary subject
to any order, judgment or decree, in each case except as would not reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be
expected to have a Material Adverse Effect, there is no unresolved violation,
criticism or exception by any Governmental Entity with respect to any report or
relating to any examinations or inspections of the Company or any Company
Subsidiaries.
     (p) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company or such Company Subsidiary. The
Company and each Company Subsidiary has complied in all material respects and is
not in default or violation in any respect of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not reasonably be expected to have a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any Company Subsidiary.
     (q) Labor. Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees. No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority. There are no
organizing activities, strikes, work stoppages, slowdowns, lockouts, material
arbitrations or material grievances, or other material labor disputes pending or
threatened against or involving the Company or any Company Subsidiary.

14



--------------------------------------------------------------------------------



 



     (r) Company Benefit Plans.
     (1) Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, (A) with respect to each Benefit Plan, the Company and
the Company Subsidiaries have complied, and are now in compliance, in all
material respects, with all provisions of ERISA, the Code and all laws and
regulations applicable to such Benefit Plan; and (B) each Benefit Plan has been
administered in all material respects in accordance with its terms. “Benefit
Plan” means any employee welfare benefit plan within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
any employee pension benefit plan within the meaning of Section 3(2) of ERISA
and any bonus, incentive, deferred compensation, vacation, stock purchase, stock
option, severance, employment, change of control or fringe benefit plan,
program, agreement or policy.
     (2) Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, and except for liabilities fully reserved for or
identified in the Financial Statements, no claim has been made, or to the
knowledge of the Company threatened, against the Company or any of the Company
Subsidiaries related to the employment and compensation of employees or any
Benefit Plan, including without limitation any claim related to the purchase of
employer securities or to expenses paid under any defined contribution pension
plan.
     (3) Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, neither the Company nor the Company Subsidiaries has
incurred any withdrawal liability as a result of a complete or partial
withdrawal from a “multiemployer plan”, as that term is defined in Part I of
Subtitle E of Title IV of ERISA, that has not been satisfied in full.
     (4) Except as would not reasonably be expected to have a Material Adverse
Effect, (A) neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, “excess parachute
payment” (within the meaning of Section 280G of the Code), forgiveness of
indebtedness or otherwise) becoming due to any current or former employee,
officer or director of the Company or any Company Subsidiary from the Company or
any Company Subsidiary under any Benefit Plan or otherwise, (ii) increase any
benefits otherwise payable under any Benefit Plan, (iii) result in any
acceleration of the time of payment or vesting of any such benefits,
(iv) require the funding or increase in the funding of any such benefits or
(v) result in any limitation on the right of the Company or any Company
Subsidiary to amend, merge, terminate or receive a reversion of assets from any
Benefit Plan or related trust and (B) neither the Company nor

15



--------------------------------------------------------------------------------



 



any Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any Benefit Plan or related trust.
     (s) Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries, were entered into (1) only in the ordinary
course of business, (2) in accordance with prudent practices and in all material
respects with all applicable laws, rules, regulations and regulatory policies
and (3) with counterparties believed to be financially responsible at the time;
and each of them constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms. Neither the Company or the Company Subsidiaries, nor, to the knowledge of
the Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.
     (t) Agreements with Regulatory Agencies. Neither the Company nor any
Company Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2006, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been advised since December 31, 2006 and until the date hereof by any
Governmental Entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement. The Company and each Company
Subsidiary are in compliance in all material respects with each Regulatory
Agreement to which it is party or subject, and neither the Company nor any
Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
     (u) Environmental Liability. There is no legal, administrative, arbitral or
other proceeding, claim, action or notice of any nature seeking to impose, or
that could result in the imposition of, on the Company or any Company
Subsidiary, any liability or obligation of the Company or any Company Subsidiary
with respect to any environmental health or safety matters or any

16



--------------------------------------------------------------------------------



 



private or governmental, health or safety investigations or remediation
activities of any nature arising under common law or under any local, state or
federal environmental, health or safety statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), pending or, to the Company’s knowledge,
threatened against the Company or any Company Subsidiary the result of which has
had or would reasonably be expected to have a Material Adverse Effect; to the
Company’s knowledge, there is no reasonable basis for, or circumstances that are
reasonably likely to give rise to, any such proceeding, claim, action,
investigation or remediation; and to the Company’s knowledge, neither the
Company nor any Company Subsidiary is subject to any agreement, order, judgment,
decree, letter or memorandum by or with any Governmental Entity or third party
imposing any such environmental liability.
     (v) Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
     (1) The Company and each Company Subsidiary has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Company Subsidiary satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any Company Subsidiary and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and
     (2) No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any Company Subsidiary has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any Company Subsidiary to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any Company Subsidiary or (C) indicated in writing to the Company or
any Company Subsidiary that it has terminated or intends to terminate its
relationship with the Company or any Company Subsidiary for poor

17



--------------------------------------------------------------------------------



 



performance, poor loan quality or concern with respect to the Company’s or any
Company Subsidiary’s compliance with laws.
     For purposes of this Section 2.2(v):
     (A) “Agency” shall mean the Federal Housing Administration, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) authority to determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or any Company Subsidiary or
(ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including without limitation state and local housing finance
authorities.
     (B) “Loan Investor” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any Company Subsidiary or a security backed by or representing an
interest in any such mortgage loan; and
     (C) “Insurer” means a person who insures or guarantees for the benefit of
the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company or
any Company Subsidiary, including, the Federal Housing Administration, the
United States Department of Veterans’ Affairs, the Rural Housing Service of the
U.S. Department of Agriculture and any private mortgage insurer, and providers
of hazard, title or other insurance with respect to such mortgage loans or the
related collateral.
     (w) Anti-takeover Provisions Not Applicable. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement and any of the transactions contemplated hereby will be deemed to be
exceptions to the provisions of Section 203 of the Delaware General Corporation
Law, and that any other similar “moratorium,” “control share,” “fair price,”
“takeover” or “interested stockholder” law does not and will not apply to this
Agreement or to any of the transactions contemplated hereby.
     (x) Knowledge as to Conditions. As of the date of this Agreement, the
Company knows of no reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation of the
transactions contemplated by this Agreement will not be obtained.

18



--------------------------------------------------------------------------------



 



     (y) Brokers and Finders. Except for Goldman, Sachs & Co., neither the
Company nor any Company Subsidiary nor any of their respective officers,
directors, employees or agents has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company or any Company Subsidiary, in connection with this Agreement or the
transactions contemplated hereby.
     2.3 Representations and Warranties of Purchaser. Except as Previously
Disclosed, Purchaser hereby represents and warrants to the Company, as of the
date of this Agreement and as of the Closing Date (except to the extent made
only as of a specified date, in which case as of such date), that:
     (a) Organization and Authority. Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely affect Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis, and Purchaser has the
corporate or other power and authority and governmental authorizations to own
its properties and assets and to carry on its business as it is now being
conducted.
     (b) Authorization. (1) Purchaser has the corporate or other power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by
Purchaser and the consummation of the transactions contemplated hereby have been
duly authorized by Purchaser’s board of directors, general partner or managing
members, as the case may be, and no further approval or authorization by any of
its partners or other equity owners, as the case may be, is required. This
Agreement has been duly and validly executed and delivered by Purchaser and
assuming due authorization, execution and delivery by the Company, is a valid
and binding obligation of Purchaser enforceable against Purchaser in accordance
with its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
     (2) Neither the execution, delivery and performance by Purchaser of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien

19



--------------------------------------------------------------------------------



 



upon any of the properties or assets of Purchaser under any of the terms,
conditions or provisions of (i) its certificate of limited partnership or
partnership agreement or similar governing documents or (ii) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which Purchaser is a party or by which it may be
bound, or to which Purchaser or any of the properties or assets of Purchaser may
be subject, or (B) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to Purchaser or any of its properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect Purchaser’s ability to perform its respective obligations under
this Agreement or consummate the transactions contemplated hereby on a timely
basis.
     (3) Other than the securities or blue sky laws of the various states, no
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by Purchaser of the transactions contemplated by this Agreement.
Purchaser is the “ultimate parent entity” of Purchaser for purposes of (and as
defined in) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”) and the rules and regulations promulgated thereunder.
     (c) Purchase for Investment. Purchaser acknowledges that the Securities
have not been registered under the Securities Act or under any state securities
laws. Purchaser (1) is acquiring the Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Securities to any person, (2) will not sell
or otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Securities
and of making an informed investment decision, and (4) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act).
     (d) Ownership. As of the date of this Agreement, neither Purchaser nor any
of its Affiliates (other than any portfolio company with respect to which
Purchaser is not the party exercising control over investment decisions) are the
owners of record or the Beneficial Owners of shares of Common Stock or
securities convertible into or exchangeable for Common Stock.

20



--------------------------------------------------------------------------------



 



     (e) Financial Capability. At Closing Purchaser will have available funds
necessary to consummate the Closing on the terms and conditions contemplated by
this Agreement.
     (f) Knowledge as to Conditions. As of the date of this Agreement, Purchaser
does not know of any reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation of the
transactions contemplated by this Agreement will not be obtained.
     (g) Purchaser’s Operations. Purchaser has not conducted any business other
than that (x) incident to its formation for the sole purpose of carrying out the
transactions contemplated by this Agreement and (y) in relation to this
Agreement the transactions contemplated hereby.
     (h) Brokers and Finders. Neither Purchaser nor its Affiliates, any of their
respective officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for Purchaser, in connection with this Agreement or the
transactions contemplated hereby, in each case, whose fees the Company would be
required to pay (other than pursuant to the reimbursement of expenses provisions
of Section 6.2).
ARTICLE III
COVENANTS
     3.1 Filings; Other Actions.
     (a) Purchaser, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, and the expiration or termination
of any applicable waiting period, necessary or advisable to consummate the
transactions contemplated by this Agreement, and to perform the covenants
contemplated by this Agreement. Each party shall execute and deliver both before
and after the Closing such further certificates, agreements and other documents
and take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters.
In particular, Purchaser will use its reasonable best efforts to promptly obtain
or submit, and the Company will cooperate as may reasonably be requested by
Purchaser to help Purchaser promptly obtain or submit, as the case may be, as
promptly as practicable, the approvals and authorizations of, filings and
registrations with, and notifications to, or expiration or termination of any

21



--------------------------------------------------------------------------------



 



applicable waiting period, under the HSR Act or applicable competition or merger
control laws of other jurisdictions, all notices to and, to the extent required
by applicable law or regulation, consents, approvals or exemptions from bank
regulatory authorities, for the transactions contemplated by this Agreement.
Without limiting the foregoing, to the extent required, Purchaser and the
Company shall prepare and file a Notification and Report Form pursuant to the
HSR Act in connection with the transactions contemplated by this Agreement as
promptly as practicable after the date of this Agreement. Purchaser and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to applicable laws
relating to the exchange of information, all the information relating to such
other party, and any of their respective Affiliates, which appears in any filing
made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions to which it will be
party contemplated by this Agreement. In exercising the foregoing right, each of
the parties hereto agrees to act reasonably and as promptly as practicable. Each
party hereto agrees to keep the other party apprised of the status of matters
referred to in this Section 3.1(a). Purchaser shall promptly furnish the
Company, and the Company shall promptly furnish Purchaser, to the extent
permitted by applicable law, with copies of written communications received by
it or its Subsidiaries from, or delivered by any of the foregoing to, any
Governmental Entity in respect of the transactions contemplated by this
Agreement.
     (b) Unless this Agreement has been terminated pursuant to Section 5.1, the
Company shall call a special meeting of its stockholders, as promptly as
practicable following the later of (1) the Closing and (2) the 2008 annual
meeting of its stockholders, but in any event on or before July 15, 2008, to
vote on proposals (collectively, the “Stockholder Proposals”) to (A) approve the
conversion of the Convertible Preferred Stock into, and exercise of the Warrant
for, Common Stock for purposes of Section 312.03 of the NYSE Listed Company
Manual and (B) amend the Certificate of Incorporation to increase the number of
authorized shares of Common Stock to at least such number as shall be sufficient
to permit the full conversion of all shares of the Convertible Preferred Stock
into, and exercise of the Warrant (and exercise of any warrants issued to other
purchasers in the offering contemplated by Section 1.2(c)(1)(B)) for Common
Stock. The Board of Directors shall unanimously recommend to the Company’s
stockholders that such stockholders vote in favor of the Stockholder Proposals.
In connection with such meeting, the Company shall promptly prepare (and
Purchaser will reasonably cooperate with the Company to prepare) and file (but
in no event more than ten business days after the date of this Agreement) with
the SEC a preliminary proxy statement, shall use its reasonable best efforts to
respond to any comments of the SEC or its staff and to cause a definitive proxy
statement related to such stockholders’ meeting to be mailed to the Company’s
stockholders not more than five business days after clearance thereof by the
SEC, and shall use its reasonable best efforts to solicit proxies for such
stockholder approval. The Company shall notify Purchaser promptly of the receipt
of any comments from the SEC or its staff with respect to the proxy statement
and of any request by the

22



--------------------------------------------------------------------------------



 



SEC or its staff for amendments or supplements to such proxy statement or for
additional information and will supply Purchaser with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such proxy
statement. If at any time prior to such stockholders’ meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
to its stockholders such an amendment or supplement. Each of Purchaser and the
Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with Purchaser prior
to filing any proxy statement, or any amendment or supplement thereto, and
provide Purchaser with a reasonable opportunity to comment thereon. In the event
that the approval of any of the Stockholder Proposals is not obtained at such
special stockholders meeting, the Company shall include a proposal to approve
(and the Board of Directors shall unanimously recommend approval of) each such
proposal at a meeting of its stockholders no less than once in each subsequent
six-month period beginning on July 31, 2008 until all such approvals are
obtained or made.
     (c) Purchaser, on the one hand, agrees to furnish the Company, and the
Company, on the other hand, agrees, upon request, to furnish to Purchaser, all
information concerning itself, its Affiliates, directors, officers, partners and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the proxy statement in connection with any such stockholders
meeting and any other statement, filing, notice or application made by or on
behalf of such other party or any of its Subsidiaries to any Governmental Entity
in connection with the Closing and the other transactions contemplated by this
Agreement.
     (d) Unless this Agreement has been terminated pursuant to Section 5.1,
Purchaser hereby agrees that at any meeting of the stockholders of the Company
held to vote on the Stockholder Proposals, however called, Purchaser shall vote,
or cause to be voted, all of the shares of Common Stock or other Voting
Securities Beneficially Owned by Purchaser and its Affiliates in favor of the
Stockholder Proposals. The Company shall use its reasonable best efforts to
obtain a commitment substantially identical to Purchaser’s commitment under this
Section 3.1(d) from each other purchaser in the transactions referred to in
Section 1.2(c)(1)(B).
     (e) Without limiting the other obligations of the Company under this
Agreement, in the event that the Stockholder Proposal to approve the conversion
of the Convertible Preferred Stock into, and exercise of the Warrant for, Common
Stock for purposes of Section 312.03 of the NYSE Listed Company Manual is

23



--------------------------------------------------------------------------------



 



approved by the Company’s stockholders, but the other Stockholder Proposal is
not so approved, the Company shall negotiate in good faith with Purchaser
promptly to provide Purchaser with the option of exchanging its Convertible
Preferred Stock into (and to exchange its Warrant for securities exercisable
for) depositary receipts for a junior participating preferred stock with rights
as to voting, liquidation and dividends identical to those of Common Stock, all
on such terms and conditions as the Company and Purchaser may mutually agree.
     (f) Purchaser has provided the Company with true, correct and complete
copies of the Equity Financing Commitment letters (the “Equity Commitment
Letters”), dated as of the date hereof, between Purchaser and the parties
thereto (the “Investors”). As of the date hereof, each Equity Commitment Letter
(i) is in full force and effect, (ii) is a valid and binding agreement of
Purchaser and, to Purchaser’s knowledge, each of the other parties thereto and
(iii) has not been amended or modified in any respect. Purchaser shall take all
actions reasonably necessary to enforce the obligations of the Investors under
the Equity Commitment Letters.
     3.2 Access, Information and Confidentiality.
     (a) From the date hereof, until the date when the Securities purchased
pursuant to this Agreement and held by Purchaser represent less than 5% of the
outstanding Common Stock (counting as shares owned by Purchaser all shares into
which shares of Convertible Preferred Stock or the Warrant owned by Purchaser
are convertible or exercisable and assuming that to the extent Purchaser shall
purchase any additional shares of Common Stock, any later sales of Common Stock
by Purchaser shall be deemed to be shares other than Securities to the extent of
such additional purchases) (the “Qualifying Ownership Interest”), the Company
will permit Purchaser to visit and inspect, at Purchaser’s expense, the
properties of the Company and the Company Subsidiaries, to examine the corporate
books and to discuss the affairs, finances and accounts of the Company and the
Company Subsidiaries with the principal officers of the Company, all upon
reasonable notice and at such reasonable times and as often as Purchaser may
reasonably request. Any investigation pursuant to this Section 3.2 shall be
conducted during normal business hours and in such manner as not to interfere
unreasonably with the conduct of the business of the Company, and nothing herein
shall require the Company or any Company Subsidiary to disclose any information
to the extent (i) prohibited by applicable law or regulation, (ii) that the
Company reasonably believes such information to be competitively sensitive
proprietary information (except to the extent Purchaser provides assurances
reasonably acceptable to the Company that such information shall not be used by
Purchaser or its Affiliates to compete with the Company and Company
Subsidiaries), or (iii) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any Company
Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under

24



--------------------------------------------------------------------------------



 



circumstances where the restrictions in this clause (iii) apply). In the event,
and to the extent, that, as a result of any change in applicable law or
regulation or a judicial or administrative interpretation of applicable law or
regulation, it is reasonably determined that the rights afforded pursuant to
this Section 3.2 are not sufficient for purposes of the Department of Labor’s
“plan assets” regulations, to the extent such plan assets regulation applies to
the investment in the Securities, Purchaser and the Company shall cooperate in
good faith to agree upon mutually satisfactory management access and information
rights which satisfy such regulations.
     (b) Each party to this Agreement will hold, and will cause its respective
Affiliates and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a regulatory
authority is necessary or appropriate in connection with any necessary
regulatory approval or unless disclosure is required by judicial or
administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any regulatory agency or
relevant stock exchange, all non-public records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the other party hereto furnished to it by such other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) previously known by such party on a
non-confidential basis, (2) in the public domain through no fault of such party
or (3) later lawfully acquired from other sources by the party to which it was
furnished), and neither party hereto shall release or disclose such Information
to any other person, except its auditors, attorneys, financial advisors, other
consultants and advisors.
     3.3 Conduct of the Business. Prior to the earlier of the Closing Date and
the termination of this Agreement pursuant to Section 5.1 (the “Pre-Closing
Period”), the Company shall, and shall cause each Company Subsidiary to, use
commercially reasonable efforts to carry on its business in the ordinary course
of business and use reasonable best efforts to maintain and preserve its and
such Company Subsidiary’s business (including its organization, assets,
properties, goodwill and insurance coverage) and preserve its business
relationships with customers, strategic partners, suppliers, distributors and
others having business dealings with it; provided that nothing in this sentence
shall limit or require any actions that the Board of Directors may, in good
faith, determine to be inconsistent with their duties or the Company’s
obligations under applicable law or imposed by any Governmental Entity. During
the Pre-Closing Period, (i) the Company shall not declare or pay any dividend or
distribution on the Common Stock (other than regular quarterly cash dividends of
not more than $0.01) and (ii) if the Company takes any action that would require
any antidilution adjustment to be made under the Preferred Stock Certificate of
Designations or the Warrant as if issued on the date of this Agreement, the
Company shall make appropriate adjustments such that Purchaser will receive the
benefit of such transaction as if the Securities to be purchased by Purchaser at
the Closing had been outstanding as of the date of such action.

25



--------------------------------------------------------------------------------



 



ARTICLE IV
ADDITIONAL AGREEMENTS
     4.1 Agreement. Purchaser agrees that until such time as Purchaser no longer
has a Qualifying Ownership Interest, without the prior written approval of the
Company, neither Purchaser nor any of its Affiliates will, directly or
indirectly:
     (a) in any way acquire, offer or propose to acquire or agree to acquire,
Beneficial Ownership of any Voting Securities if such acquisition would result
in Purchaser or its Affiliates (i) being deemed to “control” the Company within
the meaning of the BHC Act and the Change in Bank Control Act of 1978, as
amended or (ii) having Beneficial Ownership of 10% or more of the outstanding
shares of a class of voting securities (under the meaning of the BHC Act and the
rules and regulations promulgated thereunder) Common Stock of the Company (for
the avoidance of doubt, for purposes of calculating the Beneficial Ownership of
Purchaser and its Affiliates hereunder, (x) any security that is convertible
into, or exercisable for, any such voting securities or Common Stock that is
Beneficially Owned by Purchaser or its Affiliates shall be treated as fully
converted or exercised, as the case may be, into the underlying voting
securities or Common Stock, and (y) any security convertible into, or
exercisable for, the Common Stock that is Beneficially Owned by any person other
than Purchaser or any of its Affiliates shall not be taken into account), other
than in the case of clauses (i) or (ii), solely as a result of the exercise of
any rights or obligations set forth in this Agreement;
     (b) enter into or agree, offer, propose or seek (whether publicly or
otherwise) to enter into, or otherwise be involved in or part of, any
acquisition transaction, merger or other business combination relating to all or
part of the Company or any of the Company Subsidiaries or any acquisition
transaction for all or part of the assets of the Company or any Company
Subsidiary or any of their respective businesses;
     (c) make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are defined under Regulation 14A under the Exchange Act, disregarding
clause (iv) of Rule 14a-1(1)(2) and including any otherwise exempt solicitation
pursuant to Rule 14a-2(b)) to vote, or seek to advise or influence any person or
entity with respect to the voting of, any voting securities of the Company or
any Company Subsidiary;
     (d) call or seek to call a meeting of the stockholders of the Company or
any of the Company Subsidiaries or initiate any stockholder proposal for action
by stockholders of the Company or any of the Company Subsidiaries, form, join or
in any way participate in a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act and the rules and regulations promulgated thereunder) with
respect to any Voting Securities, or seek, propose or otherwise act alone or in

26



--------------------------------------------------------------------------------



 



concert with others, to influence or control the management, board of directors
or policies of the Company or any Company Subsidiaries; or
     (e) bring any action or otherwise act to contest the validity of this
Section 4.1 (provided that neither Purchaser nor any of its Affiliates shall be
restricted from contesting the applicability of this Section 4.1 to Purchaser or
any of its Affiliates under any particular circumstance) or seek a release of
the restrictions contained herein, or make a request to amend or waive any
provision of this Section 4.1;
provided that without limiting Purchaser’s obligations under Section 3.1(d),
nothing in this Section 4.1 shall prevent Purchaser or its Affiliates from
voting any Voting Securities then Beneficially Owned by Purchaser or its
Affiliates in any manner; provided, further, that nothing in clauses (b), (c) or
(d) of this Section 4.1 shall apply to Purchaser’s Board Representative solely
in his or her capacity as a director of the Company.
     (f) For purposes of this Agreement, a person shall be deemed to
“Beneficially Own” any securities of which such person is considered to be a
“Beneficial Owner” under Rule 13d-3 under the Exchange Act. For purposes of this
Agreement, “Voting Securities” shall mean at any time shares of any class of
capital stock of the Company that are then entitled to vote generally in the
election of directors.
     (g) Notwithstanding the foregoing, the parties hereby agree that nothing in
this Section 4.1 shall apply to any portfolio company with respect to which
Purchaser is not the party exercising control over the decision to purchase
Voting Securities or to vote such Voting Securities; provided that Purchaser
does not provide to such entity any non-public information concerning the
Company or any Company Subsidiary and such portfolio company is not acting at
the request or direction of or in coordination with Purchaser; and provided,
further, that ownership of such shares is not attributed to Purchaser under the
BHC Act and the rules and regulations promulgated thereunder.
     4.2 Transfer Restrictions.
     (a) Restrictions on Transfer. Except as otherwise permitted in this
Agreement, Purchaser will not transfer, sell, assign or otherwise dispose of
(“Transfer”) any Securities acquired pursuant to this Agreement, except as
follows: (1) following the date that is eighteen months from the Closing Date,
Purchaser may Transfer 1/18th (calculated on an as converted basis) of the
Securities owned by Purchaser as of the date that is eighteen months from the
Closing Date per month; provided that Purchaser shall be entitled to Transfer
any non-Transferred portion of such 1/18th amount during any later period; and
(2) if the approval by the Company’s stockholders of the Stockholder Proposals
shall not have been obtained by the date that is six months from the Closing
Date, Purchaser may Transfer (A) 50% of the Convertible Preferred Stock and the
Warrant owned by Purchaser during the six-month period commencing on such

27



--------------------------------------------------------------------------------



 



date and (B) the remaining 50% of the Convertible Preferred Stock and the
Warrant owned by Purchaser commencing on the first anniversary of the Closing
Date; provided that, except for Transfers pursuant to Rule 144 under the
Securities Act or a registered underwritten offering, Purchaser must reasonably
believe that any transferee in any such Transfer would not own more than 4.9% of
the Common Stock of the Company after such Transfer unless being transferred to
a person Purchaser reasonably believes would upon such purchase be eligible to
file a Schedule 13G in respect thereof. The Transfer restrictions set forth in
this Section 4.2(a) shall terminate and be of no further force or effect on the
third anniversary of the Closing Date.
     (b) Purchaser Permitted Transfers. Notwithstanding Section 4.2(a),
Purchaser shall be permitted to Transfer any portion or all of its Securities at
any time under the following circumstances:
     (1) Transfers to (A) any Affiliate of Purchaser under common control with
Purchaser’s ultimate parent, general partner or investment advisor, (B) any
limited partner or shareholder of Purchaser, but in each case only if the
transferee agrees in writing for the benefit of the Company (with a copy thereof
to be furnished to the Company) to be bound by the terms of this Agreement (any
such transferee shall be included in the term “Purchaser”) or (C) as provided in
Section 4.2(b) of the Company’s Disclosure Schedule.
     (2) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control involving the Company or any Company Subsidiaries; provided that such
transaction has been approved by the Board of Directors. In order to facilitate
Transfers into a tender or exchange offer permitted hereby, the Company agrees,
to the fullest extent legally permitted, to effect an exercise of the Warrant in
accordance with the terms set forth in the Warrant and, notwithstanding the
transfer restrictions contained in Section 4.2(a), permit Purchaser to Transfer
the Warrant to a transferee conditioned upon such transferee exercising the
Warrant in connection with such tender or exchange offer.
     (3) In the event that, as a result of any share repurchases,
recapitalizations, redemptions or similar actions by the Company not caused by
Purchaser, Purchaser reasonably determines, based on the advice of legal counsel
and following consultation with the Company and, if the Company reasonably so
requests, the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), that unless it disposes of all or a portion of its Securities, it or
any of its Affiliates could reasonably be deemed to “control” the Company for
purposes of the BHC Act or any rules or regulations promulgated thereunder (or
any successor provision), then Purchaser shall be permitted to Transfer the
portion of the Securities reasonably necessary to avoid such control
determination; provided that

28



--------------------------------------------------------------------------------



 



any such Transfer may only be made in the manner described in the second proviso
to Section 4.2(a).
     (c) Hedging. Purchaser agrees that, during the one-year period following
the Closing, it shall not, directly or indirectly, enter into any hedging
agreement, arrangement or transaction, the value of which is based upon the
value of any of the Securities purchased pursuant to this Agreement, except for
transactions involving an index-based portfolio of securities that includes
Common Stock (provided that the value of such Common Stock in such portfolio is
not more than 5% of the total value of the portfolio of securities). For the
avoidance of doubt, following the first anniversary of the Closing, Purchaser
shall be permitted to, directly or indirectly, enter into any such hedging
agreement, arrangement or transaction, including any transactions involving
index-based portfolio of securities that includes Common Stock (regardless of
the value of such Common Stock in such portfolio relative to the total value of
the portfolio of securities) or involving the purchase or sale of derivative
securities or any short sale of Common Stock.
     4.3 Governance Matters. (a) The Company will promptly cause one person
nominated by Purchaser (the “Board Representative”) to be elected or appointed
to the Board of Directors, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Company’s Nominating and Board of Directors
Governance Committee (“Governance Committee”) (such approval not to be
unreasonably withheld or delayed). After such appointment, so long as Purchaser
holds at least 50% of the shares of Common Stock (including for this purpose
shares of Common Stock issuable upon conversion of the Convertible Preferred
Stock and exercise of the Warrant acquired pursuant to this Agreement) acquired
by Purchaser in connection with the transactions contemplated by this Agreement
(as adjusted from time to time for any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
like changes in the Company’s capitalization), the Company will be required to
recommend to its stockholders the election of the Board Representative at the
Company’s annual meeting, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Governance Committee (such approval not to be
unreasonably withheld or delayed), to the Board of Directors. If Purchaser no
longer holds the minimum number of Securities specified in the prior sentence,
Purchaser will have no further rights under Sections 4.3(a) through 4.3(c) and,
at the written request of the Board of Directors, shall use all reasonable best
efforts to cause its Board Representative to resign from the Board of Directors
as promptly as possible thereafter. At the option of the Board Representative,
the Board of Directors shall cause the Board Representative to be appointed to
the Governance Committee of the Board of Directors (or any successor committee
thereto), so long as the Board Representative qualifies to serve on such
Committee under the applicable rules of the NYSE and the Company’s corporate
governance guidelines and the charter of such Committee.

29



--------------------------------------------------------------------------------



 



     (b) The Board Representative (including any successor nominee) duly
selected in accordance with Section 4.3(a) shall, subject to applicable law, be
the Company’s and the Governance Committee’s nominee to serve on the Board of
Directors. The Company shall use its reasonable best efforts to have the Board
Representative elected as a director of the Company and the Company shall
solicit proxies for each such person to the same extent as it does for any of
its other nominees to the Board of Directors.
     (c) Subject to Section 4.3(a), Purchaser shall have the power to designate
the Board Representative’s replacement upon the death, resignation, retirement,
disqualification or removal from office of such director, subject to
satisfaction of all legal and governance requirements regarding service as a
director of the Company and to the reasonable approval of the Governance
Committee (such approval not to be unreasonably withheld or delayed). The Board
of Directors will promptly take all action reasonably required to fill the
vacancy resulting therefrom with such person (including such person, subject to
applicable law, being the Company’s and the Governance Committee’s nominee to
serve on the Board of Directors, using all reasonable best efforts to have such
person elected as director of the Company and the Company soliciting proxies for
such person to the same extent as it does for any of its other nominees to the
Board of Directors).
     (d) The Board Representative shall be entitled to the same compensation and
same indemnification in connection with his or her role as a director as the
other members of the Board of Directors, and each Board Representative shall be
entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or any committees
thereof, to the same extent as the other members of the Board of Directors. The
Company shall notify the Board Representative of all regular and special
meetings of the Board of Directors and shall notify the Board Representative of
all regular and special meetings of any committee of the Board of Directors of
which the Board Representative is a member. The Company shall provide the Board
Representative with copies of all notices, minutes, consents and other materials
provided to all other members of the Board of Directors concurrently as such
materials are provided to the other members.
     4.4 Legend. (a) Purchaser agrees that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect:
     (1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR

30



--------------------------------------------------------------------------------



 



PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
     (2) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER
AND OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF APRIL
20, 2008, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.
     (b) Upon request of Purchaser, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Securities Act and applicable state laws, the
Company shall promptly cause clause (1) of the legend to be removed from any
certificate for any Securities to be Transferred in accordance with the terms of
this Agreement and clause (2) of the legend shall be removed upon the expiration
of such transfer and other restrictions set forth in this Agreement. Purchaser
acknowledges that the Securities have not been registered under the Securities
Act or under any state securities laws and agrees that it will not sell or
otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.
     4.5 Reservation for Issuance. The Company will reserve that number of
shares of Common Stock and Convertible Preferred Stock sufficient for issuance
upon exercise or conversion of Securities owned at any time by Purchaser without
regard to any limitation on such conversion; provided that in the case of the
Convertible Preferred Stock and the Warrant, the Company will reserve such
sufficient number of shares of Common Stock following the approval of the
stockholders pursuant to Section 3.1(b).
     4.6 Certain Transactions. The Company will not merge or consolidate into,
or sell, transfer or lease all or substantially all of its property or assets
to, any other party unless the successor, transferee or lessee party, as the
case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
     4.7 Indemnity. (a) The Company agrees to indemnify and hold harmless
Purchaser and its Affiliates and each of their respective officers, directors,
partners, members and employees, and each person who controls Purchaser within
the meaning of the Exchange Act and the rules and regulations promulgated
thereunder, to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable attorneys’ fees and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any inaccuracy in or breach of the Company’s representations or
warranties in this Agreement or (2) the Company’s breach of agreements or
covenants made by the Company in this Agreement or (3) any action, suit, claim,
proceeding or investigation by any Governmental Entity, stockholder of the

31



--------------------------------------------------------------------------------



 



Company or any other person (other than the Company) relating to this Agreement
or the transactions contemplated hereby (other than any Losses attributable to
the acts, errors or omissions on the part of Purchaser, but not including the
transactions contemplated hereby).
     (b) Purchaser agrees to indemnify and hold harmless each of the Company and
its Affiliates and each of their officers, directors, partners, members and
employees, and each person who controls the Company within the meaning of the
Exchange Act and the rules and regulations promulgated thereunder, to the
fullest extent lawful, from and against any and all Losses arising out of or
resulting from (1) any inaccuracy in or breach of Purchaser’s representations or
warranties in this Agreement or (2) Purchaser’s breach of agreements or
covenants made by Purchaser in this Agreement.
     (c) A party entitled to indemnification hereunder (each, an “Indemnified
Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 4.7 unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party. Such notice shall
describe in reasonable detail such claim. In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof; provided, however, that the Indemnifying Party shall be
entitled to assume and conduct the defense thereof, unless the counsel to the
Indemnified Party advises such Indemnifying Party in writing that such claim
involves a conflict of interest (other than one of a monetary nature) that would
reasonably be expected to make it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Party, in which case
the Indemnified Party shall be entitled to retain its own counsel at the cost
and expense of the Indemnifying Party (except that the Indemnifying Party shall
only be liable for the legal fees and expenses of one law firm for all
Indemnified Parties, taken together with respect to any single action or group
of related actions). If the Indemnifying Party assumes the defense of any claim,
all Indemnified Parties shall thereafter deliver to the Indemnifying Party
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the claim, and each Indemnified Party shall
cooperate in the defense or prosecution of such claim. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, that the Indemnifying Party shall not unreasonably withhold
or delay its

32



--------------------------------------------------------------------------------



 



consent. The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld or delayed), settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise includes an unconditional release of such
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding.
     (d) For purposes of the indemnity contained in Section 4.7(a)(1) and
Section 4.7(b)(1), all qualifications and limitations set forth in the parties’
representations and warranties (other than Section 2.2(j)(3)) as to
“materiality,” “Material Adverse Effect” and words of similar import, shall be
disregarded in determining whether there shall have been any inaccuracy in or
breach of any representations and warranties in this Agreement; provided that no
inaccuracy in or breach of the representations and warranties contained in
Section 2.2(v) shall be deemed to occur if such representations and warranties
are true and correct in all material respects.
     (e) The Company shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.7(a)(1), (1) with respect to any claim for indemnification
if the amount of Losses with respect to such claim (including a series of
related claims) are less than $250,000 (any claim involving Losses less than
such amount being referred to as a “De Minimis Claim”) and (2) unless and until
the aggregate amount of all Losses incurred with respect to all claims (other
than De Minimis Claims) pursuant to Section 4.7(a)(1) exceed 3.0% of the
Purchase Price (the “Threshold Amount”), in which event the Company shall be
responsible for only the amount of such Losses in excess of the Threshold
Amount. Purchaser shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.7(b)(1), (A) with respect to any De Minimis Claim and
(B) unless and until the aggregate amount of all Losses incurred with respect to
all claims (other than De Minimis Claims) pursuant to Section 4.7(b)(1) exceed
the Threshold Amount, in which event Purchaser shall be responsible for only the
amount of such Losses in excess of the Threshold Amount. The cumulative
indemnification obligation of (1) the Company to Purchaser and all of the
Indemnified Parties affiliated with (or whose claims are permitted by virtue of
their relationship with) Purchaser or (2) Purchaser to the Company and the
Indemnified Parties affiliated with (or whose claims are permitted by virtue of
their relationship with the) Company, in each case for inaccuracies in or
breaches of representations and warranties, shall in no event exceed the
Purchase Price.
     (f) Any claim for indemnification pursuant to this Section 4.7 for breach
of any representation or warranty can only be brought on or prior to the second
anniversary of the Closing Date; provided that if notice of a claim for
indemnification pursuant to this Section 4.7 for breach of any representation or
warranty is brought prior to the end of such period, then the obligation to

33



--------------------------------------------------------------------------------



 



indemnify in respect of such breach shall survive as to such claim, until such
claim has been finally resolved.
     (g) The indemnity provided for in this Section 4.7 shall be the sole and
exclusive monetary remedy of Indemnified Parties after the Closing for any
inaccuracy of any representation or warranty or any other breach of any covenant
or agreement contained in this Agreement; provided that nothing herein shall
limit in any way any such party’s remedies in respect of fraud by any other
party in connection with the transactions contemplated hereby. No party to this
Agreement (or any of its Affiliates) shall, in any event, be liable or otherwise
responsible to any other party (or any of its Affiliates) for any consequential
or punitive damages of such other party (or any of its Affiliates) arising out
of or relating to this Agreement or the performance or breach hereof.
     (h) No investigation of the Company by Purchaser, or by the Company of
Purchaser, whether prior to or after the date hereof shall limit any Indemnified
Party’s exercise of any right hereunder or be deemed to be a waiver of any such
right.
     (i) Any indemnification payments pursuant to this Section 4.7 shall be
treated as an adjustment to the Purchase Price for the Securities for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
     4.8 Exchange Listing. The Company shall promptly use its reasonable best
efforts to cause the shares of Common Stock reserved for issuance pursuant to
the conversion of the Convertible Preferred Stock and exercise of the Warrant to
be approved for listing on the New York Stock Exchange, subject to official
notice of issuance and upon receipt of the approval by the Company’s
stockholders of the Stockholder Proposals, as promptly as practicable, and in
any event before the Closing if permitted by the rules of the New York Stock
Exchange.
     4.9 Registration Rights.
     (a) Registration.
     (1) Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that no later than the date that is six months after the
Closing Date, the Company shall have prepared and filed with the SEC a Shelf
Registration Statement covering all Registrable Securities (or otherwise
designate an existing Shelf Registration Statement filed with the SEC to cover
the Registrable Securities), and, to the extent the Shelf Registration Statement
has not theretofore been declared effective or is not automatically effective
upon such filing, the Company shall use reasonable best efforts to cause such
Shelf Registration Statement to be declared or become effective and to keep such
Shelf Registration Statement continuously effective and in compliance with the

34



--------------------------------------------------------------------------------



 



Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until such time as there are no
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires). So long as the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) at the time of filing
of the Shelf Registration Statement with the SEC, such Shelf Registration
Statement shall be designated by the Company as an automatic Shelf Registration
Statement.
     (2) Any registration pursuant to this Section 4.9(a) shall be effected by
means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415. If Purchaser or any other holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 4.9(c). The lead underwriters in any such distribution shall be
selected by the holders of a majority of the Registrable Securities to be
distributed.
     (3) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
pursuant to this Section 4.9(a): (i) with respect to any Registrable Securities
that cannot be sold under a registration statement as a result of the Transfer
restrictions set forth herein; (ii) with respect to securities that are not
Registrable Securities; (iii) during any Scheduled Black-out Period; or (iv) if
the Company has notified Purchaser that in the good faith judgment of the Board
of Directors, it would be materially detrimental to the Company or its
securityholders for such registration to be effected at such time, in which
event the Company shall have the right to defer such registration for a period
of not more than 90 days after receipt of the request of Purchaser; provided
that such right to delay a registration shall be exercised by the Company
(A) only if the Company has generally exercised (or is concurrently exercising)
similar black-out rights against holders of similar securities that have
registration rights and (B) not more than twice in any 12-month period and not
more than 90 days in the aggregate in any 12-month period.
     (4) Whenever the Company proposes to register any of its securities, other
than a registration pursuant to Section 4.9(a)(1) or a Special Registration, and
the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to Purchaser and all other Holders of its intention to
effect such a registration (but in no event less

35



--------------------------------------------------------------------------------



 



than ten days prior to the anticipated filing date) and will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten business days after
the date of the Company’s notice (a “Piggyback Registration”). Any such person
that has made such a written request may withdraw its Registrable Securities
from such Piggyback Registration by giving written notice to the Company and the
managing underwriter, if any, on or before the fifth business day prior to the
planned effective date of such Piggyback Registration. The Company may terminate
or withdraw any registration under this Section 4.9(a)(4) prior to the
effectiveness of such registration, whether or not Purchaser or any other
Holders have elected to include Registrable Securities in such registration.
     (5) If the registration referred to in Section 4.9(a)(4) is proposed to be
underwritten, the Company will so advise Purchaser and all other Holders as a
part of the written notice given pursuant to Section 4.9(a)(4). In such event,
the right of Purchaser and all other Holders to registration pursuant to this
Section 4.9(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and
Purchaser.
     (6) If a Piggyback Registration relates to an underwritten primary offering
on behalf of the Company, and the managing underwriters advise the Company that
in their reasonable opinion the number of securities requested to be included in
such registration exceeds the number which can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such registration or
prospectus only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the securities the Company proposes to sell, (ii) second, Registrable Securities
of Purchaser and all other Holders who have requested registration of
Registrable Securities pursuant to Section 4.9(a)(4), pro rata on the basis of
the aggregate number of such securities or shares owned by each such person and
(iii) third, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement.

36



--------------------------------------------------------------------------------



 



     (b) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
     (c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to remain a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) (and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act)). In addition, whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective Registration
Statement, the Company shall, as expeditiously as reasonably practicable:
     (1) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to Section 4.9(c), keep such registration
statement effective or such prospectus supplement current.
     (2) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
     (3) Furnish to the Holders and any underwriters such number of copies of
the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
     (4) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a

37



--------------------------------------------------------------------------------



 



condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.
     (5) Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
     (6) Give written notice to the Holders;
     (A) when any registration statement filed pursuant to Section 4.9(a) or any
amendment thereto has been filed with the SEC and when such registration
statement or any post-effective amendment thereto has become effective;
     (B) of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
     (C) of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
     (D) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose;
     (E) of the happening of any event that requires the Company to make changes
in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
     (F) if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 4.9(c)(10) cease
to be true and correct.
     (7) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.9(c)(6)(C) at the earliest practicable time.

38



--------------------------------------------------------------------------------



 



     (8) Upon the occurrence of any event contemplated by Section 4.9(c)(5) or
4.9(c)(6)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.9(c)(6)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession. The total number of days that any
such suspension may be in effect in any 180 day period shall not exceed 45 days.
     (9) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).
     (10) Enter into an underwriting agreement in customary form, scope and
substance and take all such other actions reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road show”, similar
sales events and other marketing activities), (i) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
customary form, substance and scope, and, if true, confirm the same if and when
requested, (ii) use its reasonable best efforts to furnish underwriters opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Registration Statement) who have certified
the financial statements included in such Registration Statement,

39



--------------------------------------------------------------------------------



 



addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters, (iv) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to enter
into any underwriting agreement or permit any underwritten offering absent an
agreement by the applicable underwriter(s) to indemnify the Company in form,
scope and substance as is customary in underwritten offerings by the Company in
which an affiliate of the Company acts as an underwriter
     (11) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Registration
Statement.
     (12) Cause all such Registrable Securities (other than Convertible
Preferred Stock) to be listed on each securities exchange on which similar
securities issued by the Company are then listed or, if no similar securities
issued by the Company are then listed on any securities exchange, use its
reasonable best efforts to cause all such Registrable Securities (other than
Convertible Preferred Stock) to be listed on the New York Stock Exchange or the
NASDAQ Stock Market, as determined by the Company.
     (13) If requested by Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

40



--------------------------------------------------------------------------------



 



     (14) Timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
     (d) Suspension of Sales. During any Scheduled Black-out Period and upon
receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or that
circumstances exist that make inadvisable use of such registration statement,
prospectus or prospectus supplement, Purchaser and each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
until termination of such Scheduled Black-Out Period or until Purchaser and/or
Holder has received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice. The total number of days that any such suspension may be in effect in
any 180 day period shall not exceed 45 days.
     (e) Termination of Registration Rights. A Holder’s registration rights as
to any securities held by such Holder (and its Affiliates, partners, members and
former members) shall not be available unless such securities are Registrable
Securities.
     (f) Furnishing Information.
     (1) Neither Purchaser nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.
     (2) It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 4.9(c) that Purchaser and/or the selling
Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
     (g) Indemnification.
     (1) The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each

41



--------------------------------------------------------------------------------



 



Person, if any, that controls a Holder within the meaning of the Securities Act
(each, an “Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals incurred in
connection with investigating, defending, settling, compromising or paying any
such losses, claims, damages, actions, liabilities, costs and expenses), joint
or several, arising out of or based upon any untrue statement or alleged untrue
statement of material fact contained in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus (as such term is defined
in Rule 405) prepared by the Company or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto); or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (i) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee for
use in connection with such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company.
     (2) If the indemnification provided for in Section 4.9(g)(1) is unavailable
to an Indemnitee with respect to any losses, claims, damages, actions,
liabilities, costs or expenses referred to therein or is insufficient to hold
the Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of

42



--------------------------------------------------------------------------------



 



the Indemnitee, on the other hand, shall be determined by reference to, among
other factors, whether the untrue statement of a material fact or omission to
state a material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 4.9(g)(2) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 4.9(g)(1). No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
     (h) Assignment of Registration Rights. The rights of Purchaser to
registration of Registrable Securities pursuant to Section 4.9(a) may be
assigned by Purchaser to a transferee or assignee of Registrable Securities to
which (i) there is transferred to such transferee no less than $50,000,000 in
Registrable Securities and (b) such Transfer is permitted under the terms
hereof; provided, however, the transferor shall, within ten days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the number and type of Registrable Securities that
are being assigned.
     (i) “Market Stand-Off’ Agreement; Agreement to Furnish Information.
Purchaser and each Holder hereby agrees:
     (1) that Purchaser shall not sell, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale with respect to any common equity
securities of the Company or any securities convertible into or exchangeable or
exercisable for any common equity securities of the Company held by Purchaser
(other than those included in the registration) for a period specified by the
representatives of the underwriters of the common equity or equity-related
securities not to exceed ten days prior and 90 days following the effective date
of any firm commitment underwritten registered sale of common equity securities
of the Company or any securities convertible into or exchangeable or exercisable
for any common equity securities of the Company by the Company for the Company’s
own account in which the Company gave Purchaser an opportunity to participate in
accordance with Section 4.9(a)(4) through (a)(6); provided that all executive
officers and directors of the Company enter into similar agreements and only if
such persons remain subject thereto (and are not released from such agreement)
for such period; provided that nothing herein will prevent Purchaser from making
any distribution of Registrable Securities to the partners or shareholders
thereof or a transfer to an Affiliate that is otherwise in compliance with

43



--------------------------------------------------------------------------------



 



applicable securities laws, so long as such distributees or transferees agree to
be bound by the restrictions set forth in this Section 4.9(i);
     (2) to execute and deliver such other agreements as may be reasonably
requested by the Company or the representatives of the underwriters which are
consistent with the foregoing obligation in Section 4.9(i)(1) or which are
necessary to give further effect thereto; and
     (3) if requested by the Company or the representative of the underwriters
of Common Stock (or other securities of the Company), Purchaser shall provide,
within ten days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act in which Purchaser participates;
provided, that clauses (1) and (2) of this Section 4.9(i) shall not apply to
Purchaser or any Holder that, together with its affiliates, is the Beneficial
Owner of less than 5% of the outstanding Common Stock.
     (j) With respect to any underwritten offering of Registrable Securities by
Purchaser or other Holders pursuant to this Section 4.9, the Company agrees not
to effect (other than pursuant to such registration or pursuant to a Special
Registration) any public sale or distribution, or to file any Registration
Statement (other than such registration or a Special Registration) covering any
of its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed ten days prior
and 90 days following the effective date of such offering, if requested by the
managing underwriter. “Special Registration” means the registration of (i)
equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, members of management, employees, consultants, customers, lenders or
vendors of the Company or its direct or indirect Subsidiaries or in connection
with dividend reinvestment plans.
     (k) Rule 144 Reporting. With a view to making available to Purchaser and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
     (1) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
this Agreement;
     (2) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

44



--------------------------------------------------------------------------------



 



     (3) so long as Purchaser or a Holder owns any Registrable Securities,
furnish to Purchaser or such Holder forthwith upon request: a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as Purchaser or Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.
     (l) As used in this Section 4.9, the following terms shall have the
following respective meanings:
     (1) “Holder” means Purchaser and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.9(h) hereof.
     (2) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.
     (3) “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.
     (4) “Registrable Securities” means the Securities (and any shares of
capital stock or other equity interests issued or issuable to any Holder with
respect to such Securities by way of stock dividends or stock splits or in
connection with a combination of shares, recapitalization, merger or other
reorganization), provided that, once issued, such Securities will not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they may be sold pursuant
to Rule 144 without limitation thereunder on volume or manner of sale,
(iii) they shall have ceased to be outstanding or (iv) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one registration statement at any one time.
     (5) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.9,

45



--------------------------------------------------------------------------------



 



including, without limitation, all registration, filing and listing fees,
printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, expenses incurred in connection with any “road show”, the
reasonable fees and disbursements of Holders’ Counsel, and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include Selling Expenses and the compensation of regular employees of the
Company, which shall be paid in any event by the Company.
     (6) “Rule 144”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in each case,
such rule promulgated under the Securities Act (or any successor provision), as
the same shall be amended from time to time.
     (7) “Scheduled Black-out Period” means the period from and including the
last day of a fiscal quarter of the Company to and including the business day
after the day on which the Company publicly releases its earnings for such
fiscal quarter, provided that the trading window applicable to the Company’s
senior management under the Company’s trading policies then in effect is not
open any time during such period.
     (8) “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).
     (m) At any time, any holder of Securities (including any Holder) may elect
to forfeit its rights set forth in this Section 4.9 from that date forward;
provided, that a Holder forfeiting such rights shall nonetheless (i) be
obligated under Section 4.9(i)(1) with respect to any Pending Underwritten
Offering to the same extent that such Holder would have been obligated if the
holder had not withdrawn and (ii) be entitled to participate under
Section 4.9(a)(4) – (6) in any Pending Underwritten Offering to the same extent
that such Holder would have been entitled to if the holder had not withdrawn;
and provided, further, that no such forfeiture shall terminate a Holder’s rights
or obligations under Section 4.9(f) with respect to any prior registration or
Pending Underwritten Offering. “Pending Underwritten Offering” means, with
respect to any Holder forfeiting its rights pursuant to this Section 4.9(m),
(i) any registered sale described in Section 4.9(i)(1) that has an effective
date prior to the date of such Holder’s forfeiture, and (ii) any other
underwritten offering of Registrable Securities (including an underwritten
offering pursuant to a Shelf Registration Statement) in which such Holder has
advised the Company of its intent to register its Registrable Securities either
pursuant to Section 4.9(a)(2) or 4.9(a)(4) prior to the date of such Holder’s
forfeiture.

46



--------------------------------------------------------------------------------



 



     4.10 Certificate of Designations. In connection with the Closing, the
Company shall file the Preferred Stock Certificate of Designations for the
Convertible Preferred Stock in the form attached to this Agreement as Exhibit B
in the State of Delaware, and such Preferred Stock Certificate of Designations
shall continue to be in full force and effect as of the Closing Date.
     4.11 Reset.
     (a) If, from the date hereof until the earlier of the (i) Net Income Drop
Away Date and (ii) third anniversary of the Closing Date:
     (1) the Company issues or sells, or agrees to issue or sell, in one or more
transactions, more than an aggregate of $300,000,000 of Common Stock (or other
securities that are convertible into or exchangeable or exercisable for, or are
otherwise linked to, Common Stock) (excluding up to an aggregate of $25,000,000
of Common Stock or other equity securities and/or options or other rights in
respect thereof to be offered to directors, employees or consultants of the
Company or its direct or indirect Subsidiaries pursuant to employee benefit
plans, employment agreements or other customary compensatory plans or
arrangements) at a purchase (or reference, implied, conversion, exchange or
comparable) price (the “New Issuance Price”) per share less than the Reference
Purchase Price (a “Reset Issuance”), or
     (2) there occurs any Fundamental Change in which the Underlying Security
Price (together with the New Issuance Price, the “Reset Price”) is less than the
Reference Purchase Price (a “Triggering Fundamental Change” and, together with a
Reset Issuance, a “Reset Event”).
then, on the earlier of (A) the second business day after the closing of any
Reset Issuance and (B) the date of the occurrence of a Triggering Fundamental
Change (or, if later, on the Closing Date, or, if later, on the second business
day following the later of (x) the average price calculation specified below in
this Section 4.11 and (y) the stockholder approval specified below in this
Section 4.11, if and as applicable), the Company shall make a payment to
Purchaser (the “Reset Payment”) equal to the product of (i) an amount equal to
the (z) Reference Purchase Price minus the Reset Price, divided by (y) the
Reference Purchase Price and (ii) the Purchase Price (including (1) if the
Warrant has been exercised by Purchaser prior to such date, the aggregate
exercise price paid by Purchaser for the Warrant shares and (2) if the Warrant
has been exchanged for Convertible Preferred Stock by Purchaser prior to such
date, the value of the Warrant as calculated pursuant to the terms of the
Warrant), grossed up as required to compensate Purchaser for any diminution in
value in the Securities resulting from such Reset Payment; provided that the
Company may, at its option and as an alternative to making all or any portion of
such Reset Payment in cash, instead pay the Reset Payment due Purchaser by
delivering to Purchaser shares of Common Stock valued at the lower of the Market
Price of a share of Common Stock as of (x) the last trading day prior to the
date

47



--------------------------------------------------------------------------------



 



on which this payment occurs or (y) the first date of the announcement of the
Reset Issuance or the Preliminary Fundamental Change that resulted in a
Triggering Fundamental Change, but solely to the extent that any such issuance
of shares of Common Stock would not result in (A) Purchaser owning or being
deemed for applicable regulatory purposes to own 25% or more of the voting
securities of the Company (or the surviving corporation resulting from such
Triggering Change of Control), (B) unless the Federal Reserve shall have issued
a written determination, satisfactory to Purchaser in its reasonable good faith
judgment, that Purchaser does not exercise control under the BHC Act, Purchaser
owning or being deemed for applicable regulatory purposes to own 10% or more of
the total number of voting securities of the Company then outstanding (or the
surviving corporation resulting from such Triggering Change of Control) or
(C) the Company failing to comply with applicable New York Stock Exchange
requirements or the requirement of any other Governmental Entity (provided that,
in the case of this clause (C), the Company shall, at its election, have a
reasonable period of time in which to seek any stockholder approval required to
satisfy such requirements and the Company’s payment obligation pursuant hereto
shall be postponed until such time as such stockholder approval shall have been
obtained or denied). “Net Income Drop Away Date” means the second anniversary of
the Closing Date; provided, however, that the Net Income Drop Away Date will
only apply if the Company reports positive net income for its fiscal year ended
December 31, 2009 in the financial statements included in its Annual Report on
Form 10-K for the fiscal year ending December 31, 2009, excluding the effect of
(i) accounting changes resulting from changes, after the date hereof, in GAAP or
regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (ii) goodwill writedowns, (iii) income
from direct or indirect dispositions of any of its equity interest in Visa Inc.,
(iv) income from dispositions of any of the assets of or interests in the
Company’s leasing business owned as of the date of this Agreement (including its
commercial equipment and automobile leasing businesses, but excluding (x) such
income of up to $15 million from periodic sales of less than all or
substantially all of the assets of such leasing business or (y) such income from
periodic sales of less than an aggregate of 50% of the Company’s interests held
as of the date hereof in such leasing business), and (v) losses on loan sales of
up to $100,000,000 (in the aggregate), in each case calculated in accordance
with GAAP applied on a consistent basis during such period.
     (b) For purposes of this Section 4.11:
     (1) “Fundamental Change” has the meaning set forth in the Warrant
Certificate.
     (2) “Market Price” has the meaning set forth in the Warrant Certificate.
     (3) “Preliminary Fundamental Change” has the meaning set forth in the
Warrant Certificate.
     (4) “Underlying Security Price” has the meaning set forth in Exhibit A to
the Warrant Certificate.

48



--------------------------------------------------------------------------------



 



     (5) “Reference Purchase Price” shall, solely for purposes of this
Section 4.11 be appropriately adjusted to take into account any split,
subdivision, combination, consolidation, recapitalization or similar event with
respect to the Common Stock.
     (c) Any such Reset Payment shall be treated by the parties as an adjustment
to the Purchase Price for the shares of Common Stock, Convertible Preferred
Stock and/or Warrant, as relevant.
ARTICLE V
TERMINATION
     5.1 Termination. This Agreement may be terminated prior to the Closing:
     (a) by mutual written agreement of the Company and Purchaser;
     (b) by the Company or Purchaser, upon written notice to the other parties,
in the event that the Closing does not occur on or before December 31, 2008;
provided, however, that the right to terminate this Agreement pursuant to this
Section 5.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;
     (c) by the Company or Purchaser, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable; or
     (d) by Purchaser, if Purchaser or any of its Affiliates receives written
notice from or is otherwise advised by the Federal Reserve that the Federal
Reserve will not grant (or intends to rescind or revoke if previously granted)
any of the written confirmations or determinations described in
Section 1.2(c)(2)(C).
     5.2 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 5.1, this Agreement (other than Section 3.2(b)
and Article VI, which shall remain in full force and effect) shall forthwith
become wholly void and of no further force and effect; provided that nothing
herein shall relieve any party from liability for intentional breach of this
Agreement.
ARTICLE VI
MISCELLANEOUS
     6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for a period
of two years following the Closing Date (or until final resolution of any claim
or action arising

49



--------------------------------------------------------------------------------



 



from the breach of any such representation and warranty, if notice of such
breach was provided prior to the end of such period) and thereafter shall expire
and have no further force and effect, including in respect of Section 4.7.
Except as otherwise provided herein, all covenants and agreements contained
herein, other than those which by their terms are to be performed in whole or in
part after the Closing Date, shall terminate as of the Closing Date.
     6.2 Expenses. Each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement; except that the Company shall bear and
upon Corsair Capital, LLC’s (“Corsair”) request, reimburse Corsair for all of
its reasonable out-of-pocket expenses incurred in connection with due diligence,
the negotiation and preparation of this Agreement and undertaking of the
transactions contemplated pursuant to this Agreement (including fees and
expenses of attorneys and accounting and financial advisers and HSR Act filing
fees incurred by or on behalf of Corsair or its Affiliates in connection with
the transactions contemplated pursuant to this Agreement), up to a maximum
amount of $3,000,000.
     6.3 Amendment; Waiver. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
     6.4 Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     6.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State (except to the extent that
mandatory provisions of Delaware law are applicable). The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.

50



--------------------------------------------------------------------------------



 



     6.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

  (a)   If to Purchaser to it at:         c/o Corsair Capital LLC
717 Fifth Avenue
24th Floor
New York, New York 10022
Attn: Richard E. Thornburgh
          D.T. Ignacio Jayanki
Telephone: (212) 224-9400
Fax: (212) 224-9451         with a copy to (which copy alone shall not
constitute notice):         Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Lee Meyerson
          Ellen R. Patterson
Telephone: (212) 455-2000
Fax: (212) 455-2502     (b)   If to the Company:         National City
Corporation
1900 East Ninth Street
Cleveland, OH 44114
Law Department
Locator number 01-2174
Attn: General Counsel
Telephone: (216) 222-2978
Fax: (216) 222-2336         with a copy to (which copy alone shall not
constitute notice):

51



--------------------------------------------------------------------------------



 



Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn: H. Rodgin Cohen
          Donald J. Toumey
Telephone: (212) 558-4000
Fax: (212) 558-3588
and
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attn: Lyle G. Ganske
         Christopher J. Hewitt
Telephone: (216) 586-3939
Fax: (216) 579-0212
     6.8 Entire Agreement, Etc. (a) This Agreement (including the Exhibits,
Schedules and Disclosure Schedules hereto) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof; and (b) this Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void); provided that Purchaser may assign its rights and
obligations under this Agreement (i) to any Affiliate, but only if the
transferee agrees in writing for the benefit of the Company (with a copy thereof
to be furnished to the Company) to be bound by the terms of this Agreement (any
such transferee shall be included in the term “Purchaser”); provided, further,
that no such assignment shall relieve Purchaser of its obligations hereunder and
(ii) as provided in Section 4.9.
     6.9 Interpretation; Other Definitions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:
     (a) the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control”(including, with
correlative meanings, the terms “controlled by” and “under common control

52



--------------------------------------------------------------------------------



 



with”) when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
     (b) the word “or” is not exclusive;
     (c) the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”; and
     (d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;
     (e) “business day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York or in the State of Ohio generally are authorized or required by law or
other governmental action to close;
     (f) “person” has the meaning given to it in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and
     (g) to the “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act, but excluding any Vice President or Secretary)
of the Company.
     6.10 Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.
     6.11 Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors the parties hereto)
or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
     6.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Sections 4.7 and 4.9 shall inure to the benefit of the persons referred to in
that Section.

53



--------------------------------------------------------------------------------



 



     6.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.
     6.14 Certain Adjustments. If the representations and warranties set forth
in Section 2.2(b) shall not be true and correct as of the Closing Date, the
number of shares of Convertible Preferred Stock and the number of shares of
Common Stock subject to the Warrant (and the exercise price of such Warrant)
shall be, at Purchaser’s option, proportionately adjusted to provide Purchaser
the same economic effect as contemplated by this Agreement in the absence of
such failure to be true and correct.
     6.15 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed) and each party shall
coordinate with the party whose consent is required with respect to any such
news release or public disclosure.
     6.16 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
* * *

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            NATIONAL CITY CORPORATION
      By: /s/ Thomas A. Richlovsky       Name: Thomas A. Richlovsky       Title:
Treasurer and Senior Vice President       CORSAIR NC CO-INVEST, L.P.
      By:   /s/ D.T. Ignacio Jayanti       Name:   D.T. Ignacio Jayanti      
Title:   Managing Member    

[Signature Page to Investment Agreement]

